Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendments to claims 5 and 6
Response to Amendment
The amendment filed on 03/17/2022 has been entered.  The claim objection has been overcome, the 112 (b) claim rejection is not overcome. The minor amendments to claim 5 necessitated corresponding minor modification to the rejection of claim 5 and 6. This action is final necessitated by amendments. 

Response to Arguments
Applicants’ arguments filed on 03/17/2022 have been fully considered but they are not persuasive.

Regarding the Claim Rejections - 35 USC § 112,
The examiner respectfully points out that the amended claim 5 still claims the limitation “the second end to be displaced in a first direction towards the housing” and the limitation “second end from being displaced in a second direction away from the housing”, while it is the understanding of the examiner, and in accordance with the disclosed drawings and written specification, that the first direction refers to the movement of the second end 34 away from the housing 16/body portion12 while the second direction refers to the movement of the second end 34 towards the housing 16/body portion 12. The examiner respectfully points out that the error in claiming the limitations “a first direction towards” and “second direction away from” is still not resolved in the amendment filed on 03/17/2022, and due to that the 35 USC § 112 (b) rejection of claim 5 is reinstated.
Regarding claim rejection 35 USC § 102,
The examiner respectfully points out that the prior art Hector Q. Racine (US-1544480-A) used in the claim rejections - 35 USC § 102 of claims 1-8 of this office action met all of the limitations as claimed.

The examiner respectfully points out that the prior art Hector Q. Racine (US-1544480-A) shows and teaches the limitations a throat, I-shape, t-shape, door edge and as claimed in the claims where the throat does interface with the movable edge of a door leaf to prevent the door from opening. Additionally, Racine shows and teaches a pushing interface/face as the part of the slidable member that faces the door/frame/wall and applies /conveys a force to the frame or to the wall that are adjacent to the door.

The examiner respectfully points out that the limitations “outswinging door”, “inswinging doors”, “a commercial or residential door slab”, “the throat 42 dimension may frequently range between 1-3/8” to 3/4” “, “rectangular negative space”, “straddled with illustrator’s brackets”, “u-shaped profile”, “formed by two substantially 90-degree bends”, “beveled”, “requires no modification to the door or frame prior to use”, “retention plate”, “serrations”, “pivotally mated to the shaft”, “friction”, “fastener”,  “ears”, “gravity”, “fastener 40 is configured to apply a force such that the door bracket 36 may be repositioned with a user’s hand pressure”, “frictional  engagement” , and “ aligning the door bracket” are not claimed. 

Regarding claim rejection 35 USC § 103,
Regarding claims 4, 5, and 7, the examiner respectfully notes, and as discussed in claim rejection-35 USC § 102 above, the prior art including Hector Q. Racine (US-1544480-A), Georges Croullebois (US-3894648-A), and A. B. Caminetti  (US-0553496-A) met all of the limitations as claimed.
additionally, the examiner respectfully notes that “the geometry and configuration” of the pushing face, “grasp”, “a counterforce”, “u-shaped profile”, “two substantially 90-degree bends”, “requires no are not claimed.

Furthremore, and regarding claim 4, one of ordinary skill in the art at the time the invention was made would understand a safety pin and a chain as removable fastening means used to easily and quickly release the structure that the safety pin holds by pulling the extraction chain, such as releasing the handle / lever of Racine or the fork handle of Croullebois.

The examiner recognizes that obviousness may be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case it is obvious to combine Hector Q. Racine (US-1544480-A) and Georges Croullebois (US-3894648-A) to overcome the drawbacks of the barricade apparatus of Recine (an emergency release interface independent of the release interface) by providing a safety pin and its pull chain as disclosed by Croullebois to hold a handle / lever in place without interfering with its function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “the second end to be displaced in a first direction toward the housing” and the limitation “second end from being displaced in a second direction away from the housing” is confusing and contradictory to the written specification because:
Pg. 4, para. 12, line 7-10 “second end to be displaced in a first direction toward the body portion and to prohibit the second end from being displaced in a second direction away from the body portion in a default condition”, which matches the limitation of claim 5 as stated above, but the following disclosed paragraphs (25 and 29 below) contradict the claimed limitation in claim 5 and the written specification as stated above (Pg. 4, para. 12, line 7-10) and as follows:

Pg. 7, para. 25, line 2-5 “Under a default operating conditions, the shaft 30 may be moved freely in a first direction defined by the second end 34 displacing away from the housing 16 (or away from the body portion 12). The second end 34 may be manually translated away from the housing 16 by a user pulling on the shaft 30 by way of a handle 46. Alternatively, the shaft 30 may be incrementally moved in the first direction, wherein the second end 34 displaces away from the housing 16”
Pg. 7, para. 25, line 13-14 “The shaft 30 may not freely translate in a second direction defined by the second end 34 moving toward the housing 16 (or toward the body portion 12)”
Pg. 9, para. 29, line 1-2 “the second end 34 in the first direction away from the housing 16”
Pg. 9, para. 29, line 3 “second end 34 for displacing in the second direction toward the housing 16”
Pg. 9, para, 29, line 5-6 “the second end 34 may freely move away from the housing 16 in the first direction, but not toward the housing 16 in the second direction”

It is the understanding of the examiner that the first direction refers to the movement of the second end 34 away from the housing 16 while the second direction refers to the movement of the second end 34 towards the housing 16. Clarification is required.  For the purpose of examination, the examiner interprets the limitations as stated in this paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hector Q. Racine (US-1544480-A) hereinafter Racine 

Regarding claim 1, 
A door barricade apparatus (Fig. 2; door securing device), the apparatus comprising:
a body portion (7) including a pushing face (as shown in the annotated figure of fig. 1-2 below; Pushing interface), a port (as shown in the annotated figure of fig. 2 below; two ports are available on the body portion / slidable member 7 for the toothed metallic bar 5 to slide through), an advancing interface (8) and a release interface (10),
a shaft portion (5) including a shaft (Toothed bar) and a door bracket (4), the door bracket having a throat (Throat) terminating in at least an I-shaped configuration (I-shaped configuration); and [as shown in the annotated figure of figs. 1-2 below];
Wherein the door bracket is pivotably coupled to the shaft at a first end (first end) and the shaft is disposed within the port (as shown in the annotated figure of fig. 1-2 below; the body portion / slidable member 7 includes two ports formed on opposite sides, where the metallic bar 5 and its toothed bar slide through the two ports, the toothed bar has a first end and a second end, while the bracket 4 pivots in its recessed pocket 3 for best fit);
   
    PNG
    media_image1.png
    555
    792
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    541
    884
    media_image2.png
    Greyscale

Regarding claim 2, 
The apparatus of claim 1, wherein the throat terminates in a t-shaped configuration (as shown in the annotated figure of fig. 2 above; the bracket 4 represent the bottom stem of the T-shaped configuration while the metallic bar 5 constitutes the cross bar of the T-shape). 

Regarding claim 3, 
The apparatus of claim 1, wherein the advancing interface is the release interface (as shown in the annotated figures 1-2 above; the advancing interface / spirally ribbed member 8 is able to rotate in two directions so as to collaborate with the release interface / lever 10 to move the slidable body 7 towards the door 1 or away from the door).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hector Q. Racine (US-1544480-A) hereinafter Racine, in view of Georges Croullebois (US-3894648-A) hereinafter Croullebois

Regarding claim 4, 
While Racine teaches the apparatus of claim 1. But Racine does not teach further including an emergency release interface independent of the release interface

Croullebois teaches further including an emergency release interface (16 and 19, collectively) and independent of the release interface (figs.1-3; replacing pivot 11 of Racine with the safety pin 16 of Croullebois and its pull chain 19 would not interfere with the function of lever 10, provides for secure connection, does not require handling or rotating lever 10, and would add to the safety of the door securing device of Racine by simply pulling chain 19 to totally disconnect lever 10 from the securing device of Racine to allow for the immediate free movement of the slidable member 7 and its spirally ribbed member 8 from the teeth 6 so that slide member 7 can be easily pulled off from the metallic bar 5 to open the door)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Racine by further including an emergency release interface independent of the release interface as disclosed by Croullebois because safety pull-out pins are known, simple, and marketable feature that that are ideal for securing two interacting parts together while providing for their quick separation in cases of emergency.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hector Q. Racine (US-1544480-A) hereinafter Racine, in view of A. B. Caminetti  (US-0553496-A) hereinafter Caminetti 

Regarding claim 5, 
A door barricade apparatus (Fig. 2; door securing device), the apparatus comprising: 

a housing (7) including a pushing face (as shown in the annotated figure of fig. 1-2 above; Pushing interface) configured to contact a frame (Door frame) of a door (1) or a wall (2) proximate the door, a port (as shown in the annotated figure of fig. 2 above; two ports are available on the body portion / slidable member 7 for the toothed metallic bar 5 to slide through), an advancing interface (8), and a release interface (10);

a shaft portion (5) including a shaft (Toothed bar) and a door bracket (4) configured to mate with the edge of a door (Edge), the door bracket having a throat (Throat) terminating in at least an I-shaped configuration (I-Shaped configuration) {as shown in the annotated figures of figs. 1-2 above];

Wherein the door bracket is pivotably coupled to the shaft at a first end (first end), the shaft is disposed within the port,  and the shaft terminates at a second end (Second end) [as shown in the annotated figure of figs. 1-2 above; the body portion / slidable member 7 includes two ports formed on opposite sides, where the metallic bar 5 and its toothed bar slide through, the toothed bar has a first end and a second end, while the bracket 4 pivots in its recessed pocket 3 for best fit);

While Racine teaches wherein the housing is configured to allow the second end to be displaced in a first direction (first direction) toward the housing, and a second direction (Second direction). But Racine does not teach and to prohibit the second end from being displaced in a second direction away from the housing in a default condition 

Caminetti teaches and to prohibit the second end from being displaced in a second direction away from the body portion in a default condition (as shown in figs. 3-4; Pin E and spiral spring F collectively prohibits the movement of the toothed blade / toothed shaft to move in a second direction, including the pin and its spiral spring into the slidable member 7 allows the member 7 move in the first direction but restricts and prohibits the slidable member 7 from moving in the second direction (default condition) unless pin E is pressed down)
 Racine by including and to prohibit the second end from being displaced in a second direction away from the body portion in a default condition as disclosed by Caminetti because it is a known, simple, and marketable feature that provides for directional restriction of the slidable member and secures the barricade apparatus onto the door.
wherein the housing is configured to allow the second end to be displaced in the first direction or the second direction in a released condition (as shown in the annotated figure 1 and 2 above; Once the lever 10 is released, the slidable member 7 and the second end are able to move in both the first direction and the second direction (released condition);

wherein activating the advancing interface displaces the second end in the first direction (as shown in the annotated figure of figs. 1-2 above; the spirally ribbed member 8 is able to rotate in a direction to translate the body 7 towards the door frame so that the second end moves away from the slidable member 7 in its first direction);

wherein activating the release interface activates the released condition [as shown in the annotated figure of figs. 1-2 above; once the lever 10 is released, the slidable member 7 is able to translate in both directions so that the second end is able to move to the first or second direction (released condition)].

Regarding claims 7,
Racine as modified above teaches the apparatus of claim 5, wherein the advancing interface is the release interface (as shown in the annotated figures 1-2 above; the spirally ribbed member 8 is able to rotate in two directions so as to collaborate with the release interface 10 to move the slidable body 7 towards the door 1 or away from the door).
Regarding claim 8, 
Racine as modified above teaches the apparatus of claim 5, wherein the throat terminates in a t-shaped configuration (as shown in the annotated figure of fig. 2 above; the bracket 4 represent the bottom stem of the T-shaped configuration while the metallic bar 5 constitutes the cross bar of the T-shape). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hector Q. Racine (US-1544480-A) hereinafter Racine, in view of A. B. Caminetti (US-0553496-A) hereinafter Caminetti, in further view of Georges Croullebois (US-3894648-A) hereinafter Croullebois
Regarding claim 6;
Racine as modified above teaches the apparatus of claim 5, and an emergency release condition (emergency event). But Racine does teach further including an emergency release interface configured to activate an emergency release condition independent from the release interface

Croullebois teaches further including an emergency release interface (16 and 19, collectively) configured to activate an emergency release condition independent from the release interface (figs.1-3; replacing pivot 11 of Racine with the safety pin 16 of Croullebois and its pull chain 19 would not interfere with the function of lever 10, provides for secure connection, does not require handling or rotating lever 10, and would add to the safety of the door securing device of Racine by simply pulling chain 19 to totally disconnect lever 10 from the securing device of Racine to allow for the immediate free movement of the slidable member 7 and its spirally ribbed member 8 from the teeth 6 so that slide member 7 can be easily pulled off from the metallic bar 5 to open the door)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Racine by further including an Croullebois because safety pull-out pins are known, simple, and marketable feature that that are ideal for securing two interacting parts together while providing for their quick separation in cases of emergency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:
Pao-Lu Chen (US-20120279538-A1)
Paul G. Laborde (US-20120019011-A1)
Gregory P. Hertrich (US-20110175374-A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/               Examiner, Art Unit 3675                                                                                                                                                                                         

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675